Citation Nr: 1621213	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 29, 2008 for the award of a total disability rating based on individual unemployability due to service connected disabilities (TDIU)
.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to February 1988 and from March 2003 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015 this matter was remanded for additional development (by an Acting Veterans Law Judge).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As was noted in the March 2015 remand, the Veteran submitted correspondence in April 2008 (within one year of a July 2007 rating decision that denied increased ratings for service-connected back and left lower extremity disabilities, and a TDIU rating).  While such correspondence was not received within 60 days of the January 2008 statement of the case (SOC) under the governing regulation, a substantive appeal is timely if submitted within one year following the mailing date of the rating decision on appeal.  38 C.F.R. § 20.302.  Thus, a critical question in this matter is whether April 2008 correspondence constitutes "correspondence containing the necessary information" so as to be considered a substantive appeal to the July 2007 rating decision.  38 C.F.R. § 20.202.  

Regarding the appropriate effective date for the grant of TDIU (while the AOJ did not, as the prior Board remand requested, make a factual determination whether the submissions in April 2008 constituted a timely substantive appeal in the matter) the Board's review of the record at this time, the Board finds that the April 2008 correspondence, and the March 2008 VA treatment record to which it refers, are new and material evidence received within one year following the July 2007 rating decision.  Specifically, in the March 2008 VA treatment record, the Veteran's treating VA physician stated that the Veteran was unable to continue working as a truck driver due to his use of narcotic pain medication.  This evidence is new, as it was not of record at the time of the July 2007 rating decision or January 2008 SOC, and material, as it raises an additional argument with respect to unemployability (i.e., that the Veteran is unemployable due to medication he must take to treat his service-connected disabilities.)  The submission of new and material evidence within one year following the July 2007 rating decision tolls the finality of that decision.  Thus, the Board finds that the July 2007 rating decision was not final with respect to the matter of TDIU.

In the May 2010 SOC (stemming from the September 2008 rating decision that granted TDIU and assigned an April 2008 effective date), the AOJ stated that an earlier effective date was not warranted because the Veteran did not meet the schedular criteria for TDIU prior to that date.  However, as noted by the Board in the March 2015 remand, TDIU may be granted on an extraschedular basis.  The prior Board remand instructions directed the AOJ to (under 38 C.F.R. § 4.16(b)) refer the matter of TDIU prior to April 29, 2008, on an extraschedular basis, to the Director, Compensation Service, for consideration.  This was not done.  Consequently, a remand for such action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should prepare a full statement as to the Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue, and refer the claim for a TDIU rating prior to April 29, 2008, to the Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4 16(b).

2.  Thereafter the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

